In an action, inter alia, to enjoin the defendant’s operation of a “water taxi” service without complying with the licensing requirements of the plaintiffs village code, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), entered July 31, 1989, which converted the plaintiffs motion for a preliminary injunction into a motion for summary judgment and, upon searching the record, granted summary judgment to the defendant dismissing the complaint.
Ordered that the order is affirmed, with costs.
The complaint sought, inter alia, to enjoin the continued operation of the respondent’s business in the absence of a license granted by the appellant. The Supreme Court correctly determined that the respondent is engaged in the operation of a ferry (see, Mayor of N.Y. v Starin, 106 NY 1; see also, Alaska S. S. Co. v Federal Mar. Commn., 399 F2d 623; 36A CJS, Ferries, § 1 [1]). Since the power to grant a license and franchise for the operation of a ferry is vested in Suffolk County and not in the appellant, the court properly dismissed the action (see, Matter of Ocean Beach Ferry Corp. v Incorporated Vil. of Ocean Beach, 298 NY 30). Harwood, J. P., Balletta, Miller and O’Brien, JJ., concur.